DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (US Patent Application Publication 2004/0205152).
	Regarding claim 1, Yasuda discloses a method comprising: 
	receiving an indication of a synchronization request [0050, 0053, 0056, the network storage uses a mounting process whereby a file access request from one client synchronizes the storage in another client so that the one client can access local file systems of another client]; 
	determining, based on the indication, one or more files stored in a staging location [0052, in response to the file access request the NFS protocol includes a lookup request for acquiring a file handle by giving a file name];
	generating, based on the one or more files, a data transfer filter [0052, 0074, a list of the files is filtered based on the file name]; and
	causing, based on the data transfer filter, transfer of the one or more files to a destination computing device [0024, 0056]. 
	Regarding claim 2, Yasuda further discloses wherein receiving the indication of the synchronization request is based on a synchronization condition [0061]. 
	Regarding claim 3, Yasuda further discloses wherein the synchronization condition is a time interval [0061]. 
	Regarding claim 4, Yasuda further discloses wherein the data transfer filter comprises a list of the one or more files stored in the staging location [0052]. 
	Regarding claim 5, Yasuda further discloses wherein, generating, based on the one or more files, the data transfer filter comprises generating a message that invokes a function call to a cloud service, wherein the message passes one or more parameters identifying the one or more files as an argument of the function call [0053, as shown in Figures 9 and 12]. 
	Regarding claim 6, Yasuda further discloses wherein causing, based on the data transfer filter, transfer  of the one or more files to the destination computing device comprises causing a data synchronization application program to scan the staging location  and the destination computing device only for the one or more files [0103-0104].
	Regarding claim 7, Yasuda further discloses receiving, from a data origin device, the one or more files [0048].   
	Regarding claim 10, Yasuda further discloses deleting, based on the transfer of the one or more files to the destination computing device, the one or more files from the staging location [0052, 0108, 0125]. 
Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maybee (US Patent Application Publication 2018/0196817).
Regarding claim 11, Maybee discloses a method comprising: 
receiving, via a graphical user interface, a request to convert a dataset from object storage to a distributed file system [0050];
receiving, via the graphical user interface, an indication of a storage size of the distributed file system [0050]; and
converting, based on the request and the indication, the dataset from object storage to the distributed file system associated with the storage size [0079].
Regarding claim 12, Maybee further discloses the method comprising receiving, via the graphical user interface, a request to mount the distributed file system [0046]; and
mounting the distributed file system [0046]. 
Regarding claim 13, Maybee further discloses receiving, via the graphical user interface, a request to save data in the distributed file system into the object storage [0034] [0145]; and
saving the data in the distributed file system into the object storage [0034]. 
Regarding claim 14, Maybee further discloses the method comprising receiving, via the graphical user interface, a request to delete the distributed file system [0054]; and 
deleting the distributed file system [0054]. 
Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebilleau (EP 3 553 714 A1).
	Regarding claim 15, Sebilleau discloses a method comprising: 
	identifying a data analysis application program [0028];
	identifying a dataset associated with the data analysis application program [0028];
	determining, as a program template, one or more job parameters associated with the data analysis application program processing the dataset [0022] [0028]; and 
	causing, based on the program template, execution of the data analysis application program on the dataset [0029]. 
Regarding claim 17, Sebilleau further discloses the method comprising determining a plurality of tasks executable by the data analysis application program [0019]. 
Regarding claim 18, Sebilleau further discloses wherein determining the one or more job parameters associated with the data analysis application program processing the dataset comprises determining one or more job parameters for each task of the plurality of tasks [0024]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US Patent Application Publication 2004/0205152) in view of Deng (US Patent Application Publication 2019/0156916).
Regarding claims 8-9, Yasuda discloses the method of claim 7 as discussed above but does not disclose wherein the data origin device comprises one or more of a sequencer or an electron microscope, wherein the one or more files comprise sequence data, particle images, or both.
Deng discloses a data processing method (Title) using a data origin device that comprises one or more of a sequencer or an electron microscope [0032], the data origin device providing one or more files comprising sequence data, particle images, or both [0032]. 
Deng teaches that DNA sequencing requires a large quantity of computing overhead, and thus it would be advantageous to use a parallel computing framework to divide gene analysis into a plurality of tasks for parallel execution in a computer cluster [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use as the data origin device disclosed by Yasuda, a sequencer as disclosed by Deng because it would simplify a DNA sequencing process by using the synchronization of files across a staging location and a destination computing device.  
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sebilleau (EP 3 553 714 A1) in view of Bequet (US Patent Application Publication 2019/0138555).
	Regarding claim 16, Sebilleau discloses the method of claim 15 as discussed above but does not disclose wherein the one or more job parameters comprise one or more of: a number of Message Passing Interfaces, a number of threads or a number of compute nodes. 
	Bequet discloses one or more job parameters comprising a number of Message Passing Interfaces and a number of compute nodes [0199]. 
	Bequet teaches that the Message Passing Interfaces are a standardized communication protocol for allowing point-to-point communication with a software component [0199]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the Message Passing Interfaces with the method disclosed by Sebilleau to predictably provide point to point communication through a standardized protocol. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747